Citation Nr: 0614926	
Decision Date: 05/22/06    Archive Date: 06/02/06

DOCKET NO.  03-05 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fargo, 
North Dakota


THE ISSUE

Entitlement to service connection for hypertension as being 
secondary to the service connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel




INTRODUCTION

The veteran had active service from September 1968 to June 
1970.

This appeal arises from a March 2002 rating decision of the 
Fargo, North Dakota Regional Office (RO).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the veteran's appeal has been obtained by the 
RO.

2.  The veteran currently suffers from hypertension that was 
not manifest in service or within the initial post service 
year.

3.  The veteran's hypertension is unrelated to disease or 
injury during service, hypertension is not etiologically 
related to a service connected disability, nor has 
hypertension been made chronically worse by a service 
connected disorder.

4.  An independent medical opinion is not deemed necessary as 
the issue presented is not so complex or controversial as to 
require such an opinion.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated in 
service, hypertension may not be presumed to have been so 
incurred, nor is hypertension proximately due to or 
aggravated by the service connected diabetes mellitus.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2005).

2.  An advisory opinion from an independent medical expert is 
not warranted.  38 U.S.C.A. § 7109 (West 2002); 38 C.F.R. 
§ 20.901(d) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's service medical records are silent regarding 
the presence of complaints, findings, or diagnoses of 
hypertension.

On the June 1970 separation physical examination, the chest, 
heart, and vascular system were clinically evaluated as 
normal.  Blood pressure was 112/72.

A January 1994 private treatment note includes an assessment 
of hypersystolic hypertension with exercise.

In March 1998, the assessments included borderline blood 
sugar.  In August 1998, the assessments included diabetes 
mellitus.  

A November 2002 statement from Q & R Clinic indicates that it 
was impossible to say whether hypertension or diabetes 
developed first as diabetes frequently was not diagnosed 
until 10 years after its onset.     

On VA examination in May 2005, the physician noted that the 
veteran's claims folder had been reviewed in its entirety 
both before and during the examination.  It was noted that 
diabetes mellitus type II had been diagnosed in 1998.  
Hypertension was diagnosed in the mid-1990s prior to the 
diagnosis of diabetes.  Upon examination, the diagnosis was 
diabetes mellitus type II with no evidence found on 
examination of diabetic retinopathy or nephropathy.  Diabetic 
neuropathy and enteropathy were known to exist.  The 
physician noted that the diagnosis of hypertension predated 
the diagnosis of diabetes.  Based on a review of the medical 
records and the physical examination, it was opined that it 
was less than likely that the veteran's hypertension was 
either related to or caused by the diabetes mellitus type II.  

It was opined in a September 2005 addendum that in the 
absence of microalbuminuria (none was found on recent 
testing), it was less than likely that diabetes had 
aggravated the veteran's hypertension.    

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303(a) (2005).  Where a veteran served 90 days or 
more during a period of war or during peacetime service after 
December 31, 1946 and hypertension becomes manifest to a 
degree of ten (10) percent or more within 1 year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service even though there is no 
evidence of such disease during the period of service.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).  

In claims of secondary service connection, the provisions of 
38 C.F.R. § 3.310(a) allow for a grant of service connection 
where the evidence shows that a chronic disability or 
disorder has been caused by an already service-connected 
disability.  38 C.F.R. § 3.310(a).  See also Allen v. Brown, 
8 Vet. App. 439, 448 (1995) (en banc) (when aggravation of a 
non-service-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.).

The veteran maintains that he currently suffers from 
hypertension that is related to service or that is secondary 
to or had been aggravated by the service connected diabetes 
mellitus.  The evidence does not support this claim. 

The record clearly shows that hypertension was not manifest 
in service, within the initial post service year, or until 
many years after service.  The medical record shows that 
hypertension was first diagnosed in 1994, more than 20 years 
after separation from service.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The 
United States Court of Appeals for the Federal Circuit has 
determined that a significant lapse in time between service 
and post-service medical treatment may be considered as part 
of the analysis of a service connection claim.  See generally 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

The Board notes that copies of articles concerning 
hypertension and diabetes mellitus have been submitted by the 
representative.  These documents, however, contain no 
findings pertaining to the veteran's manifestation of 
hypertension many years after discharge from service.  As a 
lay person, relying on generic articles, the representative 
is not qualified to render a medical opinion as to the 
etiology of the veteran's current hypertension.  See Wallin 
v. West, 11 Vet. App. 509, 514 (1998) (holding that treatise 
evidence cannot simply provide speculative generic statements 
not relevant to the veteran's claim," but, "standing alone," 
must include "generic relationships with a degree of 
certainty such that, under the facts of a specific case, 
there is at least plausible causality based upon objective 
facts rather than on an unsubstantiated lay medical opinion" 
(citing Sacks v. West, 11 Vet. App. 314, 317 (1998))); see 
also Stadin v. Brown, 8 Vet. App. 280, 284 (1995).  The 
documents supplied by the representative simply provide 
speculative generic statements.  Therefore, the 
aforementioned articles lack probative value in the 
consideration of the veteran's claim. 

It must be stressed that the question of whether the 
veteran's current hypertension is etiologically related to 
injury or disease in service is within the sole province of 
health care professionals.  See Espiritu at 494-95.  Thus, 
the veteran's statements regarding the putative connection 
between hypertension and the service connected diabetes 
mellitus lack any probative value.

The resolution of this case will hinge on whether there is 
adequate medical evidence of a nexus between the current 
hypertension and the veteran's service or the service 
connected diabetes mellitus.  The Board has the duty to 
assess the credibility and weight to be given the evidence 
relative to this issue.  Wilson v. Derwinski, 2 Vet. App. 
614, 618 (1992) (quoting Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991), reconsideration denied per curiam, 1 Vet. App. 
406 (1991)).

This assessment of credibility and weight to be given the 
evidence includes scrutiny of a medical professional's 
statements in association with such related factors as the 
basis for the opinions rendered, i.e., presence or absence of 
clinical records.  While professional opinions must be 
considered, VA is not bound to accept any such opinion 
considering the merits of the claim. See, i.e., Hayes v. 
Brown, 5 Vet. App. 60 (1993).

The VA examiner in May 2005 accurately reviewed the veteran's 
entire medical history beginning with the service medical 
records and continuing until the current time.  Based on the 
review of the medical record and an examination, the VA 
examiner opined that it was less than likely that 
hypertension was either related to or caused by the diabetes 
mellitus.  Moreover, in a September 2005 addendum, the 
physician opined that in the absence of microalbuminuria (as 
none was found on recent testing) it was less than likely 
that diabetes had aggravated the veteran's hypertension.  
Thus, the Board finds that the VA examiner provided a 
reasoned opinion based on an accurate review of the entire 
record and an examination.

The Board notes that a physician's assistant indicated in 
November 2002 that it was impossible to state whether 
hypertension or diabetes developed first in the veteran's 
case as diabetes frequently was not diagnosed until 10 years 
after its onset.  First, it must be noted that hypertension, 
like diabetes, is frequently not diagnosed when first 
manifest.  Even more importantly, it must be noted that this 
statement does not weigh in on the core issue before the 
Board; that is, whether hypertension is directly related to 
diabetes or whether hypertension was aggravated by diabetes.  
On the other hand, the May 2005 VA opinion and the September 
2005 VA addendum opinion were offered by a physician who had 
examined the veteran and accurately reviewed the complete 
medical record.  As a result, the Board will accord great 
weight to the VA physician's opinion while according no 
significant value to the speculative (non-nexus) statement 
offered by the physician's assistant who had not reviewed the 
record.  Accordingly, as the preponderance of the evidence is 
against the veteran's appeal, the claim of entitlement to 
service connection for hypertension must be denied.

Finally, the representative has requested an independent 
medical expert's opinion be obtained.  The applicable 
criteria (38 C.F.R. § 20.901(d)) pertaining to independent 
medical expert opinions provide as follows:  

Independent medical expert opinions.  
When, in the judgment of the Board, 
additional medical opinion is warranted 
by the medical complexity or controversy 
involved in an appeal, the Board may 
obtain an advisory medical opinion from 
one or more medical experts who are not 
employees of the Department of Veterans 
Affairs.  Opinions will be secured, as 
requested by the Chairman of the Board, 
from recognized medical schools, 
universities, clinics, or medical 
institutions with which arrangements for 
such opinions have been made by the 
Secretary of Veterans Affairs.

An independent medical examination is not deemed necessary in 
this case as the issue presented is not so complex or 
controversial as to require such an opinion.  The medical 
opinion of record is considered sufficient to render an 
equitable decision in this case.

The Board has considered the doctrine of affording the 
veteran the benefit of any existing doubt with regard to the 
claim for service connection; however, as the preponderance 
of the evidence is against the veteran's claim, the record 
does not demonstrate an approximate balance of positive and 
negative evidence as to warrant the resolution of this issue 
on that basis.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102.

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  In this case, the 
Pelegrini standard was met as the veteran received VCAA 
notice in December 2001 prior to the initial unfavorable AOJ 
decision in March 2002.

The Board has conducted a complete and thorough review of the 
appellant's claims folder.  The Board finds that the RO has 
fulfilled the notice requirements of the VCAA.  The RO sent 
the appellant letters in December 2001 and February 2005 as 
well as the statement of the case in July 2002 and 
supplemental statements of the case in December 2002, June 
2005, and October 2005, which notified the appellant of the 
type of evidence necessary to substantiate his claim.  The 
documents also informed him that VA would assist in obtaining 
identified records, but that it was the appellant's duty to 
give enough information to obtain the additional records and 
to make sure the records were received by VA.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C.A. § 5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
The above documents also informed the appellant about the 
information and evidence he is expected to provide. 

The Board also notes the recent case of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
supra.  This notice must include notice that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded. 

The Board finds that no prejudice will result to the veteran 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question not addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  As the Board has 
concluded that the preponderance of the evidence is against 
the appellant's claim for service connection, any questions 
as to the appropriate disability rating or effective date to 
be assigned are rendered moot.  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate his claim.  See 38 
U.S.C.A. § 5103A (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(c).  The Board notes that the VCAA's duty-to-assist 
provision under 38 C.F.R. § 3.159 has been fulfilled.  This 
section of the new regulation sets forth several duties for 
VA in those cases where there is outstanding evidence to be 
obtained and reviewed in association with a claim for 
benefits.  VA must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim. 38 C.F.R. § 3.159 (2005).  

To the extent possible, VA has obtained all pertinent records 
from sources identified by the veteran in relation to his 
claim.  In this regard, the veteran's private treatment 
records have been obtained.  The veteran has not requested a 
personal hearing.  Accordingly, the Board finds that the 
evidentiary development is complete.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. 
3.159(c)(4) (2005).  In this case, the veteran was provided 
with a VA examination in May 2005 to include a nexus opinion.  
An addendum nexus opinion was added in September 2005.  The 
Board finds that the evidence currently of record is adequate 
to fully and fairly evaluate the veteran's appeal under 
38 C.F.R. § 3.159 without affording the veteran another VA 
examination or obtaining another nexus opinion.   The Board 
finds that every effort has been made to seek out evidence 
helpful to the 


veteran.  Therefore, the Board finds that VA has complied 
with the duty-to-assist requirements found at 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(c)-(e).


ORDER

Entitlement to service connection for hypertension as being 
secondary to the service connected diabetes mellitus is 
denied.


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


